Citation Nr: 1136507	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who had active service from December 1948 to November 1949, January 1951 to December 1953, and from November 1954 to June 1956.  The Veteran died in February 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the appellant's claim for service connection for the cause of the Veteran's death.

This case previously reached the Board in July 2009.  At that time, the appellant's claim for service connection for the cause of the Veteran's death was remanded for further development.  The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran died in February 2006.  The death certificate lists the primary cause of death as complications due to blunt force injuries which occurred as a result of a fall.

2.  At the time of death, the Veteran was service-connected for a spinal disorder, rated as 40 percent disabling, and for a bilateral knee disorder rated as 10 percent disabling for each knee.

3.  There is no competent or credible evidence of record that the Veteran's service-connected disorders were a principle or contributory cause of his death.

4.  There is no competent evidence of a link between the causes of the Veteran's death and his military service.


CONCLUSION OF LAW

The Veteran's death was not caused by, nor was it substantially or materially contributed to by, an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the agency of original jurisdiction (AOJ) to the appellant dated in June 2006 and September 2009.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate her cause of death claim; (2) informing her about the information and evidence the VA would seek to provide; and (3) informing her about the information and evidence that she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

However, with regards to the content of the VCAA notice, the Board observes that the VCAA notice letters were also fully compliant with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In Hupp, the United States Court of Appeals for Veterans Claims (Court) addressed VA's 38 U.S.C.A. § 5103(a) notice obligation in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The Court held that, because the AOJ's adjudication of a DIC claim hinges first on whether a Veteran was service-connected for any condition during his or her lifetime, the § 5103(a) notice in such a claim must include:  1) a statement of the conditions (if any) for which a Veteran was service-connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  The Court also held that when a claimant's DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, the VA is required to provide notice that informs the claimant of how to substantiate the assertion advanced, and takes into account the evidence submitted in connection with the application.  Id. at 353.  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  Id., at 352-53.  

In this regard, the AOJ's initial notice of June 2006 did not fulfill the Hupp requirements in that the VCAA notice letter did not list the Veteran's service-connected spinal disorder or bilateral knee condition, nor did it indicate how his previously service-connected conditions could be primary or contributory causes of death.  However, the September 2009 letter provided this notice to the appellant.  Therefore, the appellant has received complete Hupp-compliant VCAA notice.     

In addition, the appellant has indicated her actual awareness of the Veteran's service connected conditions and her belief that the service-connected disabilities contributed to the Veteran's death multiple times.  See the appellant's April 2006 claim, November 2006 notice of disagreement (NOD), her April 2007 substantive appeal (VA Form 9), and her June 2006 and December 2009 statements.  It is therefore clear from the record that the appellant is aware of the need to provide evidence connecting the Veteran's death to his service-connected conditions.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  

Moreover, the August 2009 rating decision, the April 2007 statement of the case (SOC) and the November 2009 supplemental SOC (SSOC) have provided the appellant with a summary of the pertinent evidence as to her cause of death claim, a citation to the pertinent laws and regulations governing her cause of death claim, and a summary of the reasons and bases for the AOJ's decision to deny her cause of death claim.  This provided her with a reasonable opportunity to understand the reasons for the denial of her claim, and the appellant has not sought to submit any further evidence to bolster her claim in response.  See Mlechick, 503 F.3d at 1344 (VCAA notice error not prejudicial when a reasonable person could be expected to understand from the notice what was needed).  Therefore, overall, the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her DIC claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In short, the Board concludes prejudicial error in the content of VCAA notice has not been established.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

The AOJ did not, however, provide VCAA notice that an effective date for the award of benefits will be assigned if DIC benefits are awarded, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since DIC benefits are being denied, no effective date will be assigned on this basis, so not providing additional notice concerning this downstream element of the claim is moot and, therefore, at most harmless error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, a further prejudicial error analysis is not required in this case based on the lack of Dingess notice.  Therefore, the Board concludes that the appellant has been provided with notice in compliance with the requirements of the VCAA.

With regard to the timing of her VCAA notice, the Board sees the AOJ did not provide the appellant all necessary VCAA notice prior to initially adjudicating her claim in August 2004, the preferred sequence.  However, in Pelegrini II, the Court clarified that in these situations the VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, the VA need only ensure the appellant receives (or since has received) content-complying VCAA notice, followed by readjudication of her claim, such that the intended purpose of the notice is not frustrated and she is still provided proper due process.  In other words, she must be given an opportunity to participate effectively in the processing of her claim.  The Federal Circuit Court recently held that a SOC or a SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the AOJ provided complete Hupp-compliant VCAA notice in September 2009, and subsequently readjudicated the appellant's claim in the November 2009 SSOC.  Therefore, since the VA cured the timing error and because the appellant has not challenged the sufficiency of her notice, the Board finds that VA has complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudication.  In addition, the appellant has never alleged how any timing error prevented her from meaningfully participating in the adjudication of her claim.  As such, the Veteran has not established prejudicial error in the timing of her VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696.

As for the duty to assist required under 38 U.S.C.A. § 5103A, the AOJ has obtained the Veteran's service treatment records (STRs) and two VA medical examinations related to the Veteran's service connection claim.  The appellant has submitted personal statements, private medical evidence, and a death certificate.  

The Board finds that the evidence presented does not require that a separate VA medical opinion be obtained with respect to the appellant's DIC claim.  In this vein, the Board acknowledges the recent Federal Circuit cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), which held that 38 U.S.C.A. § 5103A(a) does not require the VA to assist a claimant in obtaining a medical opinion or examination in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case, there is no evidence to indicate that the Veteran's spinal and knee disorders caused him to experience instability leading to his fall, nor is there evidence of any such history.  In fact, the appellant has only asserted her belief in such a connection, she has not indicated any history of falls or that she directly observed any evidence that the Veteran was prone to such falls due to his service-connected disabilities.  Consequently, there is no reasonable possibility of substantiating this claim, and a medical opinion is not warranted.  Therefore, the Board is satisfied that the duty to assist required under 38 U.S.C.A. § 5103A has been met.

Finally, the Board is also satisfied as to substantial compliance with its March 2009 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  In this regard, the Board first requested that the appellant be provided with complete Hupp-compliant VCAA notice necessary to support her claim.  This notice was provided in September 2009.  

Second, the Board noted that the record indicated that the Veteran had been treated at the Vanderbilt Medical Center.  The AOJ was to provide the appellant with the necessary form, and request that the appellant submit appropriate authorization to obtain these records.  This was enclosed in the notice document.  However, the appellant responded in October 2009 by indicating that she had no new evidence to provide and, in December 2009, she merely reiterated her earlier contentions.  The duty to assist is not a one-way street; a claimant cannot remain passive when she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the appellant, not a duty to prove her claim while the appellant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the appellant has not adequately assisted VA in its attempt to obtain any additional relevant records.  Therefore, in providing notice and asking for such assistance, the Board concludes that the AOJ has supplied substantial compliance regarding the efforts to obtain all relevant medical records.  

Finally, the AOJ was to readjudicate the appellant's claim, which was accomplished by the November 2009 SSOC.  Therefore, the Board finds that in the present case, there has been substantial compliance with the remand directives, such that no further development, in terms of obtaining medical records, examinations, or opinions, remains necessary.  38 U.S.C.A. § 5103.  


Governing Laws and Regulations - Cause of Death

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.5(a) (2010); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service),  1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In such case, the physician must relate the current condition to the period of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  Id.  As pertinent to this holding, the Federal Circuit has also previously rejected as "too broad" the proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis - Cause of Death Claim

In this case, the Veteran died on February [redacted], 2006.  He was 72 years old.  The death certificate lists the principal cause of death as complications of blunt force injuries due to a fall.  At the time of his death, the Veteran was service-connected for a spinal disorder, rated as 40 percent disabling, and for a bilateral knee disorder rated as 10 percent disabling for each knee.

In this case, the Board notes that service treatment records (STRs), and service personnel records (SPRs) may be missing from the Veteran's case file, because some of the Veteran's records were damaged in a fire at the National Records Center in 1973.  The Board notes that there is an increased duty to the appellant when service records may be missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). That said, although there is a heightened obligation to more fully explain the reasons and bases for a decision - when, as here, there are missing STRs - this does not obviate the need for evidence supporting the claim.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  See also Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); and Arms v. West, 12 Vet. App. 188, 194-95 (1999).  In other words, the missing service records do not lower the threshold for an allowance of a claim.  Therefore, the Board acknowledges the heightened duty to apply the benefit-of the-doubt rule to aspects of the appellant's claim with regard to any missing records.

The appellant asserts that the Veteran's service-connected bilateral knee and back disorders were contributory causes of his death.  She argues that he fell because of instability caused by his knee disorder.  See the appellant's November 2006 NOD, April 2007 Form 9, and June 2006 and December 2009 statements; see also the July 2009 Informal Brief of Appellant in Appealed Case (Brief).

With regard to the Veteran's service-connected disorders, there is no competent evidence of record that his bilateral knee disorder or back disorder were principal or contributory causes of his death.  38 C.F.R. § 3.312(a).  That is, the Board finds no competent medical or lay evidence of a nexus between the causes of his death listed on the death certificate and his service-connected disorders.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); Van Slack, 5 Vet. App. at 502 (1993).  In this regard, as to the medical evidence of record, in the area designated in the death certificate for contributory factors, the Veteran's death certificate does not mention either his service-connected bilateral knee disorder or spinal disorder as either a principal or a contributory cause of his death.  

Furthermore, there is also no other medical evidence in the claims file suggesting his already service-connected bilateral knee disorder or spinal disorder contributed to the cause of his death, despite the appellant's lay contentions to the contrary.  The Board emphasizes that it is not sufficient to show these disorders casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The appellant argues that the Veteran's bilateral knee disorder caused him to experience instability.  She argues that this caused his fall that caused his death.  However, his medical records are negative for any complaint, treatment, or diagnosis of instability, and there is no record of instability caused by the Veteran's service-connected disorders in the file.  The Veteran's earliest diagnosed knee pain is in a private treatment record dated in May 1998, and he was service-connected for this condition in October 1999.  See the private treatment records from the Premier Medical Group.  His earliest diagnosed back pain was dated in January 1993.  Id.  None of the initial or subsequent records indicated any history of falls associated with his service-connected disorders.  In this regard, the Board acknowledges that the Veteran had applied for knee braces in September 2001 and March 2003, and that his September 1999 VA orthopedic examination indicated use of a cane.  However, there is no indication that this was due to instability in the Veteran's knees, or that these were provided for prevention of falling due to his service-connected disorder.  

The medical evidence of record only indicates that the Veteran experienced pain, soreness, arthritis of the knees, and degenerative disc disease (DDD) of the spine.  There is no medical evidence contained in the record of either of these conditions affecting the Veteran's stability.  There is simply no evidence that to show a history of instability or falling due to the Veteran's service-connected disorders.  Nor has the appellant provided any evidence to support her conclusion that these disorders contributed to his fall.  

With regard to lay evidence, as noted above, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson, 581 F.3d at 1315-16.  But in the present case, although the appellant is indeed competent to report her observations on the Veteran's symptoms during his lifetime, she is not competent to indicate that the Veteran's disabilities caused him to fall without some observation of such events or evidence that on the date of his fall this was caused by his service-connected disabilities.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau , 492 F.3d at 1377.  She does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  In fact, her assertions amount to nothing more than a possibility of such causation, i.e., she has asserted that she believes that her husband's death was due to instability.  Nowhere has the appellant indicated any directly observable evidence that the Veteran's disabilities caused him to fall generally, or at the time of his death.  As such, while the appellant has asserted that the Veteran's fall may have been due to his service-connected disorders, the Veteran's fall may also have been due to many other factors.  The simple assertion that his conditions may have caused him to fall, and thereby caused his death, are simply insufficient to show such a fact.

Finally, with regard to the nonservice-connected causes of death listed on his death certificate - specifically, the Veteran's complications due to blunt force injuries as a result of a fall, there is no competent lay or medical evidence of a relationship between these disorders and the Veteran's military service.  38 C.F.R. § 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); Van Slack, 5 Vet. App. 499, 502 (1993).  

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, such that there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


